PER CURIAM.
Petitioner is granted a belated appeal of the March 27, 2015, judgments and sen-*1245fences in Escambia County Circuit Court case numbers 2014-CF-005142-A, 2014-CF-005143-A, 2014-CF-005144-A, and 2014-CF-005145-A; and the judgment and sentence rendered on June 12, 2015, in Escambia County Circuit Court 2015-CF-000959-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LEWIS, RAY, and WINSOR, JJ., concur.